Case 9:20-cv-80054-DMM Document 25 Entered on FLSD Docket 07/28/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-80054-CV-MIDDLEBROOKS

  IRVING BROWN,

         Petitioner,

  vs.

  MARK J. INCH, SECRETARY,
  FLORIDA DEPARTMENT OF
  CORRECTIONS,

         Respondent.
                                        /

                   ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Bruce E. Reinhart’s Report and

  Recommendation (“Report”), issued on May 10, 2021 (DE 23). The Report recommends denying

  Petitioner Irving Brown’s Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C. §2254. Id.

  Petitioner timely filed objections to the Report on May 25, 2021. (DE 24).

         I have conducted a de novo review of Judge Reinhart’s Report, the record in this case, and

  I have considered the applicable law. I have also considered Petitioner’s objections, and I find that

  they lack merit. Further, I find that Petitioner cannot make “a substantial showing of the denial of

  a constitutional right” sufficient to support the issuance of a Certificate of Appealability. See 28

  U.S.C. § 2253.

         Accordingly, it is ORDERED AND ADJUDGED that:

         (1) The Report (DE 23) is ADOPTED.

         (2) Petitioner’s Objections (DE 24) are OVERRULED.
Case 9:20-cv-80054-DMM Document 25 Entered on FLSD Docket 07/28/2021 Page 2 of 2




         (3) Petitioner’s Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

             (DE 9) is DENIED.

         (4) Petitioner’s Motion for Evidentiary Hearing (DE 22) is DENIED.

         (5) No certificate of appealability shall issue.

         (6) Final Judgment shall be entered by separate Order.

         SIGNED in Chambers at West Palm Beach, Florida, this 27th day of July, 2021.




                                                            Donald M. Middlebrooks
                                                            United States District Judge

  cc:

  U.S. Magistrate Judge Bruce E. Reinhart

  Irving V. Brown
  W53730
  Dade Correctional Institution
  Inmate Mail/Parcels
  19000 SW 377th Street
  Florida City, FL 33034
  PRO SE

  Georgina Jimenez-Orosa
  Attorney General Office
  1515 N Flagler Drive
  Suite 900
  West Palm Beach, FL 33401-3432
  Email: CrimAppWPB@MyFloridaLegal.com




                                                    2
